Citation Nr: 0841104	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a low back injury with degenerative joint 
disease for the period from December 6, 2004, to May 8, 2008. 

2.  Entitlement to an initial rating in excess of 40 percent 
for residuals of a low back injury with degenerative joint 
disease for the period beginning May 9, 2008. 

3.  Entitlement to an initial compensable rating for 
radiculopathy of the L5-S1 nerve distribution of the left 
lower extremity for the period from December 6, 2004 to May 
8, 2008. 

4.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of the L5-S1 nerve distribution for the 
period beginning May 9, 2008. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to August 
1999 and in the Army National Guard from August 2000 to July 
2005.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office hereinafter RO).  The case was remanded by 
the Board for additional development in August 2007, and is 
now ready for appellate review of the first 3 issues listed 
above.  The issue of entitlement to an initial rating in 
excess of 20 percent for radiculopathy of the L5-S1 nerve 
distribution for the period beginning May 9, 2008, requires 
additional development and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In April 2007, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   



FINDINGS OF FACT

1.  For the period from December 6, 2004, to May 8, 2008, 
residuals of a low back injury with degenerative joint 
disease did not demonstrate that forward flexion of the 
thoracolumbar spine was greater than 30 degrees but not 
greater than 60 degrees, or that the combined range of motion 
of the thoracolumbar spine was not greater than 120 degrees, 
or that there was muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis  

2.  For the period from December 6, 2004, to May 8, 2008, 
residuals of a low back injury with degenerative joint 
disease did not include forward flexion of the thoracolumbar 
spine being limited to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.
 
3.  Residuals of a low back injury with degenerative joint 
disease have not any time  included unfavorable ankylosis of 
the entire thoracolumbar spine or acute signs and symptoms 
due to intervertebral disc syndrome that require bed rest 
prescribed by a physician. 

4.  For the period from December 6, 2004, to May 8, 2008, 
radiculopathy of the L5-S1 nerve distribution of the left 
lower extremity did not result in mild or moderate disability 
due to incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a low back injury with degenerative 
joint disease for the period from December 6, 2004, to May 8, 
2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes (DCs) 
5010, 5242, 5243 (2007).      

2.  The criteria for an initial rating in excess of 40 
percent for residuals of a low back injury with degenerative 
joint disease for the period beginning May 9, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, DCs 5010, 5242, 5243 (2007).      

3.  The criteria for a compensable rating for radiculopathy 
of the L5-S1 nerve distribution of the left lower extremity 
for the period from December 6, 2004 to May 8, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 4.124a, DC 8520 (2007).     

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in January 2005, March 2005, 
August 2007, and April 2008, the RO advised the claimant of 
the information necessary to substantiate the matters at 
issue.  She was also informed of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, she was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  

While the August 2007 and April 2008 letters were not sent 
until after the initial adjudication of the claims, they were 
followed by readjudication and the issuance of supplemental 
statement of the case in July 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The actions of the RO have served to provide 
the veteran with actual notice of the information needed to 
prevail in his claims, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008); Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the veteran's claim for service 
connection for residuals of a back injury was granted by the 
May 2005 VA rating decision, and a disability rating and 
effective date was assigned by this rating decision.   VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a), or any failure to comply with the specific notice 
requirements of Vazquez-Flores, was harmless.  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements and evidence he presented.  The veteran was 
also afforded the VA orthopedic examination requested by the 
Board in its August 2007 remand, and the reports from this 
examination contain sufficient information to adjudicate the 
claims addressed below.  Thus, the Board finds that all 
necessary development has been accomplished with respect to 
the issues adjudicated below, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims adjudicated below that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claims for increased 
ratings are based on the on the assignment of the initial 
rating for this condition following the initial award of 
service connection for by rating action in May 2005.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. 
App. at 58.  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is or application when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DCs 5235-5243 (2007).  A 50 percent rating 
is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id. 

The notes to the rating criteria for both cervical spine and 
low back disabilities state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 
5235-5243 (2007) Note (1).  In this case, a 20 percent rating 
is current assigned for radiculopathy of the L5-S1 nerve 
distribution.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2006).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. 

The criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2007).

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted, 
while a 40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Id.  For purposes 
of evaluations under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.  .  38 C.F.R. § 4.71a, DC 5010. 

Incomplete paralysis of the sciatic nerve resulting in mild 
disability warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
DC 8520.  Moderate disability due to incomplete paralysis of 
the sciatic nerve warrants a 20 percent rating.  Id.  
Moderately severe disability due to incomplete paralysis of 
the sciatic nerve warrants a 40 percent rating.  

Service connection for a disability characterized as 
"residuals of low back injury with radiculopathy L5-S1 nerve 
distribution, with degenerative joint disease" was granted 
by a May 2005 rating decision.  A single 20 percent 
disability rating was assigned under DC 5010-5242 effective 
from December 6, 2004.  This action followed receipt of the 
service medical records which showed the veteran falling on 
her lower back and buttocks in a mess hall in June 2002 
during a period of active duty for training.  She described 
pain radiating to her lower extremities thereafter.  An 
October 2002 magnetic resonance imaging revealed what were 
characterized as mild degenerative changes involving the 
lumbar spine with a moderate sized posterior central/left 
central disc protrusion at the L5-S1 level with no foraminal 
nerve root impingement.  

At an April 2005 VA examination, the veteran described 
continuous left lower lumbar back pain which intermittently 
radiates down the left hip, posterior thigh, calf and into 
the plantar region of the left foot.  She stated that rest 
and ibuprofen relieved discomfort of the back over a 30 
minute period of time, and denied any persistent paresthesia 
of the left lower extremity emanating from the lumbar spine.  
The veteran stated that her back pain limits her ability to 
walk and lift.  She reported one medical visit for her back 
pain but that she was not incapacitated due to this 
condition.  The veteran reported that she wore a back brace 
intermittently during heavy activities and that she uses a 
cane daily for her condition.  Upon physical examination, the 
veteran was observed to walk with a slow deliberate gait with 
a cane.  Strength in the lower extremity was described as 
"fairly equal" bilaterally, and the veteran had equal 
strength to dorsiflexion and plantar flexion in each ankle as 
well as extension and flexion in each knee.  No atrophy was 
noted in the lower extremities and reflexes were 3+ and equal 
in the lower extremities.  Disability due to a 
cerebrovascular accident was also described.  

The examination of the lumbar spine in April 2005 showed no 
spasm in the lower lumbar region and slight tenderness to 
palpation in the lower lumbar region bilaterally.  Straight 
leg reflexes were positive at 20 degrees on the left and 
normal on the right.  The spine processes were of normal 
alignment.  The range of lumbar motion was to 80 degrees of 
forward flexion with pain and posterior flexion was to 20 
degrees with pain.  Lateral flexion was to 30 degrees in each 
direction with pain and rotation was to 55 degrees to each 
side with pain.  No weakness or fatigability with repetition 
were noted upon examination, and there was no gross 
incoordination noted upon examination of the lumbar spine.  
Functional range of motion was unchanged following repetitive 
movement.  X-rays of the lumbosacral spine showed minimal 
spurring and slight disc space narrowing at L5/S1.  The 
impression following the examination in pertinent part 
included residuals of a low back injury with radiculopathy at 
the L5-S1 nerve distribution.  

Thereafter, the pertinent evidence includes a private MRI 
conducted in February 2006 that demonstrated central and left 
paracentral protrusion and extrusion of a disc at the L5-S1 
level that impressed the thecal sac and affected the lateral 
left nerve root.  An April 2006 VA outpatient record showed 
the veteran reporting low back pain and that Ibuprofen 
provided relief.  A May 2008 VA examination, which included a 
review of the claims file by the examiner, showed the veteran 
describing constant low back pain with radiation down the 
back of the left lower extremity to the foot.  She indicated 
that physical therapy and epidural injections did not help 
and that neurosurgeons had recommended surgery but that she 
was declining surgery at this time.  No prior surgeries were 
described by the veteran.  She reported that she can only 
walk about a quarter of a block or less and that she gets 
severe increased pain with radiation down the left lower 
extremity.  Again, it was noted that the veteran uses a cane 
to walk.  She reported that she last worked in 2004 and was 
missing three days of work a week before she had to quit.  
With regard to the degree of incapacitating episodes in the 
past 12 months, the veteran stated that she has been confined 
to bed "probably six months of the time" and that she has 
had multiple incapacitating spells each lasting about 20 days 
for which she has the assistance of her 16 year old daughter.  
The veteran stated that she can sit for about 5 to 10 minutes 
and stand less than 5 minutes before she must move.  

Upon physical examination in May 2008, there was flattening 
and moderately severe spasm of the lumbar spine.  Flexion was 
to 20 degrees, diminished to 10 degrees on the second and 
third repetition.  It was noted that she was "unable to 
extend at all, in fact [extension] begins at about the 10 
degree flexed position."  The veteran could bend to 10 
degrees to the right but this dropped to 5 degrees on the 
second repetition and "not at all" on the third.  She could 
bend to the left to 5 degrees on the first two repetitions 
which dropped to no movement on the third.  Straight leg 
raising tests were negative on the right but positive at 
about 15 to 20 degrees on the left.  These tests did cause 
pain down the back of her left lower extremity.  Deep tendon 
reflexes were 2+ at the knees and right ankle and absent at 
the left ankle and a motor examination revealed slight 
weakness to inversion of the left foot.  Plantar flexion, 
dorsiflexion and eversion were described as good.  The 
examiner stated that these findings revealed a "moderately 
severe" left S1 radiculopathy and that he suspected a 
herniated nucleus pulposus.  

A May 2008 rating decision found that a 40 percent rating was 
warranted for residuals of a low back injury with 
degenerative joint disease under DCs 5010-5242 effective from 
May 9, 2008, which was the date of the VA examination 
described above.  A 20 percent rating was also assigned 
effective from May 9, 2008, for radiculopathy of the left L5-
S1 nerve distribution of the left lower extremity under DCs 
8599-8520.  Given this action, the first matters for 
consideration are whether the veteran is entitled to a rating 
in excess of 10 percent for that portion of the service 
connected disability rated under DCs 5010-5242 prior to May 
9, 2008, and whether a compensable rating can be assigned for 
the disability rated under DCs 8599-8520 prior to May 9, 
2008.  See AB v. Brown, 6 Vet. App. 35, 39 (1993);  
Fenderson, supra. 

Addressing first the issue of entitlement to a rating in 
excess of 10 percent for that portion of the service 
connected disability rated under DCs 5010-5242, as set forth 
above, one of the bases for a 40 percent rating under DC 5242 
is a finding that forward flexion of the thoracolumbar spine 
is limited to 30 degrees or less.  The evidence of record 
demonstrated that forward flexion was limited to 20 degrees 
at the May 9, 2008, VA examination.  There is no record dated 
prior thereto and after December 6, 2004, that reveals this 
degree of limitation of lumbar flexion.  No evidence dated 
prior to May 9, 2008, demonstrated the other basis for a 40 
percent rating for a low back injury under DC 5242 and the 
General Rating Formula for Diseases and Injuries of the 
Spine, namely, favorable ankylosis of the entire 
thoracolumbar spine.  

Moreover, the evidence dated prior to May 9, 2008, does not 
reveal the findings necessary for a 20 percent rating for a 
low back disorder under DC 5242; namely, limitation of 
forward flexion of the thoracolumbar spine to greater than 30 
but not greater than 60 degrees, the combined range of motion 
of the thoracolumbar spine to not greater than 120 degrees, 
or a muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  (A 30 percent 
rating may be assigned for a cervical spine, but not a low 
back, disorder under the General Rating Formula for Diseases 
and Injuries of the Spine.)  As such, a rating in excess of 
10 percent for residuals of a low back injury with 
degenerative joint disease under DCs 5010-5242 prior to May 
9, 2008, is not warranted.  38 C.F.R. § 3.400.  Finally, as 
there is no evidence that a physician prescribed bed rest for 
incapacitating episodes of intervertebral disc syndrome prior 
to May 9, 2008, increased compensation prior to that date for 
any disability that may be present due to intervertebral disc 
syndrome is not warranted.  38 C.F.R. § 4.71, DC 5243, Note 
(1).  

As for the disability rated under DCs 8599-8520, the May 9, 
2008, VA examination  showed a positive straight leg raising 
test at about 15 to 20 degrees on the left.  These tests did 
cause pain down the back of her left lower extremity.  Deep 
tendon reflexes were absent at the left ankle and a motor 
examination revealed slight weakness to inversion of the left 
foot.  The examiner stated that these findings revealed a 
"moderately severe" left S1 radiculopathy.  The RO found 
that these findings represented a "moderate" disability due 
to incomplete paralysis of the sciatic nerve so as to warrant 
a 20 percent rating under DC 8520.  

It is noted that the findings from the May 9, 2008, 
examination also followed a February 2006 MRI that, unlike 
the October 2002 MRI, demonstrated nerve root impingement.  
Moreover, the findings from the April 2005 VA examination, 
such as lower extremity strength being described as "fairly 
equal" bilaterally, equal strength to dorsiflexion and 
plantar flexion in each ankle as well as extension and 
flexion in each knee, reflexes that were 3+ and equal in the 
lower extremities, and the denial by the veteran of "any 
persistent paresthesia of the left lower extremity emanating 
from the lumbar spine," are not characteristic of "mild" 
disability due to incomplete paralysis so as to warrant a 10 
percent rating under DC 5850, much less the "moderate" 
disability required for a 20 percent rating under DC 8520.  
There is otherwise no reliable evidence dated prior to May 9, 
2008, demonstrating "mild" or "moderate" disability due to 
incomplete paralysis of the sciatic nerve so as to warrant a 
10 or 20 percent rating under DC 8520.  As such, a 
compensable rating for radiculopathy of the left L5-S1 nerve 
distribution of the left lower extremity under DCs 8599-8520 
prior to May 9, 2008, is not warranted.  38 C.F.R. § 3.400.   

With regard to the issue of whether a rating may be assigned 
in excess of 40 percent for residuals of a low back injury 
with degenerative joint disease under DCs 5010-5242 for the 
period beginning May 9, 2008, a 50 percent rating may be 
assigned pursuant to these criteria if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  It is not shown 
or contended that such symptomatology is demonstrated.  As 
such, a rating in excess of 40 percent for residuals of a low 
back injury with degenerative joint disease under DCs 5010-
5242 is not warranted.  Moreover, while the veteran did 
describe "incapacitating episodes" requiring bed rest at 
the May 2008 VA examination, there is no indication that a 
physician has prescribed bed rest for symptoms of 
intervertebral disc syndrome.  As such, a rating in excess of 
40 percent under DC 5243 for the period beginning May 9, 
2008, is also not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations discussed above 
are not inadequate.  Ratings in excess of that currently 
assigned are provided for certain manifestations of the 
veteran's service-connected residuals addressed above, but 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture with respect to these residuals.   The veteran has 
not required frequent hospitalizations due to his service 
connected back disorder, and his service-connected residuals 
have not shown functional limitation beyond that contemplated 
by the ratings addressed above.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for increased compensation addressed above, the doctrine is 
not for application.  Gilbert, supra.  
 

ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a low back injury with degenerative joint 
disease for the period from December 6, 2004, to May 8, 2008, 
is denied. 

Entitlement to an initial rating in excess of 40 percent for 
residuals of a low back injury with degenerative joint 
disease for the period beginning May 9, 2008, is denied. 

Entitlement to an initial compensable rating for 
radiculopathy of the L5-S1 nerve distribution of the left 
lower extremity for the period from December 6, 2004 to May 
8, 2008, is denied. 




REMAND

Given the examiner's opinion following the May 2008 that the 
veteran "probably does need to be reevaluated by 
Neurosurgery," and the examiner's suspicion that the veteran 
has a herniated nucleus pulpous that requires a further 
evaluation by MRI, the Board concludes that the issue of 
entitlement to an initial rating in excess of 20 percent for 
radiculopathy of the L5-S1 nerve distribution for the period 
beginning May 9, 2008, must be remanded in order to afford 
the veteran an VA neurological examination and, if indicated, 
MRI of her lower back.  Such an examination is necessary in 
this case in order to comply with the duty to assist the 
veteran with respect to this claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
neurological examination to determine the 
current extent of the impairment 
resulting from her service-connected low 
back disorder.  The claims files must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests, to include an 
MRI if it is found to be necessary to 
determine if she has a herniated nucleus 
pulposus or the extent of any other 
neurological disability, must be 
conducted.  Any further indicated special 
studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.

The examiner must specifically state the 
degree to which the service connected 
back disability affects the sciatic 
nerve, to include loss of movement in the 
muscles below the knees, loss of flexion 
of the knees, muscular atrophy, or foot 
drop.  Additionally, the examiner must 
provide an opinion as to whether the 
veteran's complaints are consistent with 
the objective clinical findings, and 
whether the service connected disability 
limits her ability to work, or affects 
her ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim for entitlement 
to an initial rating in excess of 20 
percent for radiculopathy of the L5-S1 
nerve distribution for the period 
beginning May 9, 2008, must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with this 
claim, the veteran and her representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


